Citation Nr: 0011883	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  99-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for an anxiety reaction, 
currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1998 decision of the RO, which, in 
part, assigned an increased rating of 50 percent for the 
service-connected anxiety disorder, effective on April 3, 
1998.

The veteran claims that he is entitled to a total rating 
based on individual unemployability (TDIU).  However, as this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate development.


FINDING OF FACT

The veteran's anxiety reaction is shown to be manifested by 
occupational and social impairment with deficiencies in most 
areas due to symptoms including severe anxiety and 
hopelessness, which affect his ability to function 
independently, appropriately and effectively, in addition to 
difficulty in adapting to stressful circumstances; total 
occupational and social impairment due to this reaction 
alone, however, is not demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected anxiety reaction have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9400 (1999).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In May 1950, service connection for an anxiety reaction was 
granted, secondary to his service connected regional 
enteritis, and a 10 percent evaluation was assigned.  The 
rating was increased to 30 percent in a November 1956 rating 
decision where it remained until the RO entered the above 
referenced September 1998 rating decision.  

The claim for an increased rating was filed in April 1998.

At an August 1998 VA mental disorders examination, the 
veteran was reported to be retired from the A & P grocery 
store chain and to be severely limited physically, requiring 
nursing and home health aide care at home.  The veteran's 
spouse was reported to be in attendance to assist the 
examiner because of the obvious memory impairments secondary 
to a recent stroke that had been suffered by the veteran.  
The spouse, herself, was reported to be often confused and, 
consequently, the reliability of some of the history was 
questionable.  The veteran's duties when he was manager of 
the A & P were reported to have likely been limited in scope 
because of his nervous condition.  The veteran indicated that 
he had retired 49 years before, but his spouse was reported 
to believe that he was actually let go by the company in 
1975, although his status did seem to be that of a retiree.  
The veteran reported that he then worked in TV repair for 
himself until he "couldn't handle it anymore."  The spouse, 
however, contradicted him and indicated that the veteran 
repaired TV's as a hobby for a period of no longer than two 
years and stopped because of the development of carpal tunnel 
syndrome in both hands and because of anxiety, in that he 
became too nervous to continue this type of activity.  The 
veteran's major hobby of gardening was reported to have been 
discontinued as well.

The veteran was reported to have numerous physical problems, 
the most recent of which was a stroke which occurred about 
six months before.  He was also reported to have had a recent 
major back operation.  The veteran was reported to have 
regular nursing and home health aide care.  He was reported 
to be blind in one eye, unable to walk, arthritic, tremulous, 
severely cognitively impaired, and to have what appeared to 
be Bell's palsy.  His subjective complaints were limited by 
his communication impairments, but what he was able to get 
across was that he was nervous, sad, angry at himself, 
irritable and frightened.  He was reported to be most upset 
that he could not function as before and that he could not do 
anything.  He was reported to appear to be genuinely 
distraught as he tried to describe his feelings.

The veteran was in a wheelchair, extremely tremulous, and to 
have grossly arthritic hands and facial features that had 
been distorted and immobilized by a stroke.  He was 
embarrassed and humiliated by urinary and bowel incontinence 
and unhappy at his enforced dependence on his spouse.  His 
voice was slurred and his vision severely impaired.  He was 
reported not to be able to sleep and to take sleeping pills.  
His wife reported that the veteran was frequently plagued by 
nightmares and that, when they occurred, there was incoherent 
screaming and other loud vocalizations.  The veteran's mental 
status was judged to be a function of the severe memory and 
sensory motor deficits.  No psychotic symptoms were present, 
but there was moderate dysthymia.  The veteran's mood was 
anxious and dependent, and his vegetative functions were 
normal secondary to psychological and physical reasons.  
Social and occupational adjustment were very poor, even 
catastrophic, since the veteran's last compensation and 
pension examination in 1956.  His career was reported to have 
been affected to a significant degree by his interpersonal 
adjustment problems.  The discontinuation of his TV repair 
and gardening hobbies, while influenced by physical problems, 
were reported to be primarily due to severe anxiety, 
hopelessness and a loss of self-esteem.  The diagnoses were 
severe, chronic anxiety reaction and moderate to severe 
dysthymia; multiple sensorimotor deficits and memory 
impairment; and sensory and motor limitations.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned.


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for an anxiety reaction is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. § 
5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole-recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  The basis of a 
disability rating is the ability to function under the 
ordinary conditions of daily life, including employment. 38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  In addition, although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over the current findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). 

The general rating formula for mental disorders is as 
follows:  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 50 percent evaluation requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

The veteran contends, in essence, that the severity of his 
anxiety reaction warrants an increased rating.  The Board 
notes that, on the most recent VA examination in August 1998, 
the veteran was reported to have numerous physical problems, 
including a recent stroke and a major back operation.  He was 
reported to be blind in one eye, unable to walk, arthritic 
and to have what appeared to be Bell's palsy.  The veteran 
was reported to have obvious memory impairments secondary to 
the recent stroke, and his mental status was reported to be a 
function of severe memory and sensory motor deficits.  He was 
reported to indicate that he was nervous, sad, angry at 
himself, irritable and frightened, and his wife reported that 
he had been frequently plagued by nightmares.

The veteran was also reported to have no psychotic symptoms, 
although there was moderate dysthymia.  His social and 
occupational adjustment were reported to be very poor, even 
catastrophic, and his career was reported to have been 
affected to a significant degree by his interpersonal 
adjustment problems.  While his physical problems had 
influenced his discontinuation of his TV repair and gardening 
hobbies, this was reported to have been primarily due to 
severe anxiety, hopelessness and a loss of self-esteem.

The veteran was diagnosed with severe, chronic anxiety with a 
GAF score of 45, which indicates serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  See American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Fourth Edition).

The Board notes that the veteran has not been shown to have 
suicidal ideation or obsessional rituals which interfere with 
his routine activities.  He has also been reported to have no 
psychotic symptomatology and his sensory and motor 
limitations have been shown to be responsible for the limits 
to his social and occupational adjustment.  However, the 
veteran has also been shown to have occupational and social 
impairment with deficiencies in most areas due to symptoms 
including severe anxiety and hopelessness, which affect his 
ability to function independently, appropriately and 
effectively, in addition to difficulty in adapting to 
stressful circumstances.  Consequently, the Board finds that 
his degree of impairment is shown to more nearly approximate 
the criteria for a 70 percent rating pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

However, while the veteran's service-connected anxiety has 
been reported to be severely disabling, the preponderance of 
the clinical evidence does not support an award of a total 
disability evaluation.  The service connected anxiety 
reaction has not been shown to cause persistent delusions or 
hallucinations, a persistent danger of hurting himself or 
others, or caused the appellant to display grossly 
inappropriate behavior.  In addition, while the veteran has 
obvious memory impairments, they were reported to be 
secondary to his recent nonservice connected stroke 
residuals, and not to his anxiety disorder.  The nonservice 
connected sensory and motor limitations have also been shown 
to have been instrumental in adversely affecting his ability 
to perform activities of daily living.  The Board notes that 
a 70 percent rating, in itself, reflects that the veteran has 
occupational and social impairment with deficiencies in most 
areas due to his service-connected anxiety symptomatology.  
Consequently, the Board finds that the veteran is entitled to 
no more than a 70 percent rating for the service-connected 
anxiety disorder pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9400.

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered to the extent indicated, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  


ORDER

Entitlement to a 70 percent disability rating for anxiety 
reaction is granted, subject to the provisions governing the 
payment of monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

